Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner notes a non-patent literature (NPL) reference (European search report) was submitted with the Information Disclosure Statement (IDS) filed 27 October 2021 but was not listed on the IDS. Accordingly, the reference has not been considered.

Response to Amendment
	Examiner acknowledges the amendment filed 17 November 2021 wherein: claims 1-6 and 9-12 amended; claims 1-16 are pending.

Response to Arguments
Examiner acknowledges the claims no longer invoke 35 USC 112(f) due to amendment.
Applicant’s arguments with respect to the rejection of claim(s) 1-16 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities: 

Regarding claim 1, in the last line of the last amendment, “ration camera” is recited where --[[ration]] radiation camera-- would be expected.

Regarding claim 9, the claim is objected to for the same reason described regarding claim 1 above.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano (US 2018/0202947 A1) in view of Koshishiba (US 5,351,278 A) and Jobst (US 2014/0064458 A1).

Regarding claim 1, Urano discloses an image acquisition system (100) comprising: a radiation source (1) configured to output radiation (X-rays) toward an object (S within container 6); a rotating mechanism (554) configured to rotate the object (S within container 6) around a rotation axis (C); a radiation camera (4) having an input surface to which the radiation (X-rays) transmitted through the object (S within container 6) is input and an image sensor capable of TDI (time delay integration) control and 
Urano does not expressly disclose the rotating mechanism is a stage.
Koshishiba discloses an image acquisition system (automatic detecting apparatus) comprising: a radiation source (35) configured to output radiation (X-rays) toward an object (2); a rotating stage (38) configured to rotate the object (2) around a rotation axis (5); a radiation camera (40-45) having an input surface to which the radiation transmitted through the object (2) is input and an image sensor configured to capture an image of the input radiation and output image data; and an image processing means configured to generate a radiographic image of the object (2) at an imaging plane based on the image data, wherein an angle formed between the rotation axis (5) of the rotating stage (38) and an optical axis (7) of the radiation is an acute angle and is set in accordance with an FOD which is a distance between the radiation source (35) and an imaging plane in the object (2), and the radiation camera (40-45) is configured to perform control in the image sensor in synchronization with a rotational 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Urano in view of the teachings of Koshishiba so that the rotating mechanism is a stage.
One would have been motivated to do so to avoid the need to tilt the object for scans (i.e., with the flat stage (38) in fig. 5 of Koshishiba as compared to the tilted means (32) in fig. 5B of Urano).
Urano modified does not expressly disclose the radiation source has an axis that is parallel to the rotation axis and a second angle formed between the axis of the radiation source and the plane including the input surface of the radiation camera is an acute angle.
Jobst discloses a radiation source (12) has an axis that is parallel to a rotation axis (72) and an angle formed between the axis of the radiation source (12) and a plane including an input surface of the radiation camera (14) is an acute angle (par. [0077], fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Urano in view of the teachings of Jobst so that the radiation source has an axis that is parallel to the rotation axis and a second angle formed between the axis of the radiation source and the plane including the input surface of the radiation camera is an acute angle.
Jobst of being able to image objects including a strongly absorbing material in a weakly absorbing material (Jobst, par. [0077]).

Regarding claim 2, Urano modified teaches the image acquisition system according to claim 1, further comprising a stage movement controller configured to bring the object (2) closer to (via moving up) or move the object (2) further from (via moving down) the radiation source (35) by controlling movement of the rotating stage (38) in the rotation axis (5) direction (Koshishiba, col. 7 ln. 3 - col. 8 ln. 34, fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Urano in view of the further teachings of Koshishiba.
One would have been motivated to do so to provide convenient, automated control for positioning of the object with respect to the radiation source as compared to using manual positioning.

Regarding claim 3, Urano modified teaches the image acquisition system according to claim 1, further comprising an angle adjusting controller (goniometer 553) configured to hold the rotating stage (554) and adjust the first angle formed between the rotation axis (C) of the rotating stage (554) and the plane including the input surface of the radiation camera (4); Urano, [0070], fig. 5B).

Regarding claim 4, Urano modified teaches the image acquisition system according to claim 3, wherein the angle adjusting controller (553) is configured to adjust the first angle formed between the rotation axis (C) of the rotating stage (554) and the plane including the input surface of the radiation camera (4) in accordance with an FOD which is a distance between the radiation source (1) and the imaging plane in the object (S within container 6; Urano, [0070], fig. 5B; see rejections of claims 1 and 3 above).

Regarding claim 6, Urano modified teaches the image acquisition system according to claim 3, wherein the angle adjusting controller (553) holds the rotating stage (554) so as to tilt the rotation axis (C) with respect to the input surface of the radiation camera (4; Urano, [0070], fig. 5B; see rejection of claim 3 above).

Regarding claim 7, Urano modified teaches the image acquisition system according to claim 1, wherein the radiation camera (4) includes a scintillator having the input surface, and the image sensor captures an image of scintillation light generated by the scintillator in accordance with input of the radiation (Urano, [0043]).

Regarding claim 8, Urano modified teaches the image acquisition system according to claim 1, wherein the image sensor is an indirect conversion type (i.e., scintillating) radiation (X-ray) image sensor having the input surface (Urano, [0043]).
Urano modified does not expressly disclose the image sensor is a direct conversion type radiation image sensor having the input surface.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Urano so that the image sensor is a direct conversion type radiation image sensor having the input surface, since it has been held to be obvious to substitute known equivalents for the same purpose. See MPEP 2144.06(II).
One would have been motivated to use a direct conversion type radiation image sensor for its increased sensitivity and faster response as compared to indirect conversion type radiation image sensors.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).

Regarding claims 9-12 and 14-16, Examiner refers to the rejections of claims 1-4 and 6-8 above, respectively.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Koshishiba and Jobst as applied to claims 3 and 11 above, and further in view of Nelson (US 2015/0323685 A1).

Regarding claim 5, Urano modified teaches the image acquisition system according to claim 3, wherein the angle adjusting controller holds the rotating stage so as to tilt the input surface of the radiation camera with respect to the rotation axis (see rejection of claim 3 above).
Urano modified does not expressly disclose the angle adjusting controller holds the radiation camera so as to tilt the input surface of the radiation camera with respect to the rotation axis.
Nelson discloses an image acquisition system (Abstract) wherein an angle adjusting controller (inherent) holds a radiation camera (detector module) so as to tilt an input surface (detector face) of the radiation camera (detector module; [0082]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Urano in view of the teachings of Nelson so that the angle adjusting controller holds the radiation camera so as to tilt the input surface of the radiation camera with respect to the rotation axis.
One would have been motivated to do so to use a simpler rotating structure (i.e., as compared to having the rotating means and the angle adjusting means directly coupled as in Urano).

Regarding claim 13, Urano modified teaches the claimed invention of claim 11. For the further limitations of claim 13, Examiner refers to the rejection of claim 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884